Case: 17-14893   Date Filed: 02/15/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14893
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:14-cv-01319-MMH-MCR



TROY R. JACKSON,

                                                           Plaintiff-Appellant,

                                   versus

OFFICER GRIFFIN,
Individual Capacity,
SGT. SEAN JOHNSON,
a.k.a. Rocksteady,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 15, 2019)

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14893     Date Filed: 02/15/2019    Page: 2 of 4


      Troy Jackson, a Florida prisoner proceeding pro se, appeals from the

dismissal of his amended 42 U.S.C. § 1983 complaint for failure to exhaust

administrative remedies, as required by the Prison Litigation Reform Act

(“PLRA”). On appeal, he argues that the district court erred because he submitted

his administrative appeal within the 15-day time limit, and any delay in prison

officials processing the appeal was outside of his control.

      We review de novo the district court’s dismissal of suit for failure to exhaust

available administrative remedies under the PLRA. Bingham v. Thomas, 654 F.3d
1171, 1174 (11th Cir. 2011). Pro se filings are held to a less stringent standard

than those drafted by attorneys and are liberally construed. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      The PLRA provides that no action shall be brought with respect to prison

conditions under § 1983 of this title, or any other Federal law, by a prisoner until

the prisoner has exhausted his administrative remedies. 42 U.S.C. § 1997e(a). To

“properly exhaust” his administrative remedies, a prisoner must complete the

administrative review process, as set forth in the applicable prison grievance

process. Jones v. Bock, 549 U.S. 199, 218 (2007). A prisoner cannot satisfy the

exhaustion requirement by filing an untimely or otherwise procedurally defective

administrative grievance or appeal. Woodford v. Ngo, 548 U.S. 81, 93-95 (2006).




                                          2
                Case: 17-14893    Date Filed: 02/15/2019    Page: 3 of 4


      In determining whether a prisoner has exhausted his administrative

remedies, the district court applies a two-step process. Turner v. Burnside, 541
F.3d 1077, 1082 (11th Cir. 2008). First, the court determines whether the factual

allegations in the complaint conflict with the defendants’ response and, if so, takes

the plaintiff’s facts as true. Id. Second, if the complaint is not subject to dismissal

at the first step, the court makes specific findings to resolve the disputed facts, and

the defendant bears the burden of proving that the prisoner failed to exhaust his

remedies. Id.

      We review the district court’s factual findings as to exhaustion of

administrative remedies for clear error. Whatley v. Smith, 898 F.3d 1072, 1082

(11th Cir. 2018). To find that the court’s findings were clearly erroneous, we must

be left with the definite and firm conviction that a mistake was made; if the court’s

account of the evidence is plausible, we may not reverse. Id. (finding that the

district court permissibly weighed the evidence regarding exhaustion when it

credited prison officials’ affidavits over the prisoner’s exhibits).

      In Florida, to exhaust his administrative remedies, a prisoner generally must

complete the following: (1) an informal grievance to the staff member responsible

for the particular area of the problem, (2) a formal grievance with the warden, and

(3) an appeal to the Office of the Secretary of the Florida Department of

Corrections (“FDOC”). Fla. Admin. Code §§ 33-103.005(1)(a) and (b), 33-


                                           3
               Case: 17-14893       Date Filed: 02/15/2019     Page: 4 of 4


103.006(1), 33-103.007(1). An appeal to the Office of the Secretary of the FDOC

must be received within 15 calendar days from the date the response to the formal

grievance is returned to the inmate. Id. § 33-103.011(1)(c). To determine whether

an appeal has been timely filed, the FDOC will compare the receipt date on the

appeal form with the return date of the formal grievance. Id. § 103.007(3)(a).

       Here, the district court did not err when it dismissed Jackson’s amended

complaint for failure to exhaust his administrative remedies. According to Jackson,

he filed his administrative appeal within 15 calendar days of the date the denial of his

formal grievance was returned to him. According to the defendants, however, his

appeal was filed more than 15 calendar days after the date the denial was returned

to him. Both accounts of the facts were plausible and supported by the exhibits, so

the court crediting the defendants’ version of the facts was not clearly erroneous,

and we may not reverse.

       AFFIRMED.




                                             4